                Case 19-10702-MFW               Doc 448        Filed 08/29/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

            NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
         HEARING ON AUGUST 30, 2019 AT 10:30 A.M. (EASTERN DAYLIGHT TIME)

     AT THE DIRECTION OF THE COURT, THIS HEARING HAS BEEN CANCELLED.

RESOLVED MATTERS

1.        Motion of Debtors for Entry of an Order (I) Designating Stalking Horse Bidder in
          Connection with the Mississippi and Alabama Assets, (II) Approving Expense
          Reimbursement, and (III) Granting Related Relief (D.I. 439, Filed 8/23/19).

          Objection Deadline: August 28, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Pleadings: None to date.

          Status: The Debtors have not received any responses or objections. In accordance
          with paragraph 18 of the Bidding Procedures Order [D.I. 324], the Debtors will
          submit a proposed form of order under certificate of counsel without the need for a
          hearing.

1
  The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
2
         Amended items appear in bold.
             Case 19-10702-MFW         Doc 448      Filed 08/29/19    Page 2 of 2




2.     Motion of Debtors for Entry of an Order (I) Designating Stalking Horse Bidder in
       Connection with the Corpus Christi Pipeline Network Assets, (II) Approving Bid
       Protections, and (III) Granting Related Relief (D.I. 440, Filed 8/24/19).

       Objection Deadline: August 29, 2019 at 4:00 p.m. (ET).

       Responses Received: None.

       Related Pleadings: None to date.

       Status: The Debtors have not received any responses or objections. In accordance
       with paragraph 18 of the Bidding Procedures Order [D.I. 324], the Debtors will
       submit a proposed form of order under certificate of counsel without the need for a
       hearing.

Dated: August 29, 2019           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                 /s/ Joseph C. Barsalona II
                                 Robert J. Dehney (No. 3578)
                                 Andrew R. Remming (No. 5120)
                                 Joseph C. Barsalona II (No. 6102)
                                 Eric W. Moats (No. 6441)
                                 1201 N. Market St., 16th Floor
                                 PO Box 1347
                                 Wilmington, DE 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 rdehney@mnat.com
                                 aremming@mnat.com
                                 jbarsalona@mnat.com
                                 emoats@mnat.com

                                 - and -

                                 DAVIS POLK & WARDWELL LLP
                                 Marshall S. Huebner (admitted pro hac vice)
                                 Darren S. Klein (admitted pro hac vice)
                                 Steven Z. Szanzer (admitted pro hac vice)
                                 450 Lexington Avenue
                                 New York, New York 10017
                                 Tel.: (212) 450-4000
                                 Fax: (212) 701-5800
                                 marshall.huebner@davispolk.com
                                 darren.klein@davispolk.com
                                 steven.szanzer@davispolk.com

                                 Counsel for Debtors and Debtors in Possession




                                              -2-
